Citation Nr: 1619999	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  15-04 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for cataracts and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for benign prostatic hypertrophy (claimed as prostate enlargement).

4.  Entitlement to service connection for hypertension.




WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines.  

In June 2014, the Veteran filed a notice of disagreement as to the claims for hypertension, bilateral hearing loss, and cataracts.  In February 2015, he filed one for the prostate claim.  In December 2014, the RO issued a statement of the case as to the hypertension, bilateral hearing loss, and cataracts, which the Veteran appealed in an August 2015 VA Form 9.  Although the Veteran did not provide a timely substantive appeal, VA has continued to adjudicate them.  As VA continued to assert jurisdiction over these issues, they remain properly on appeal.  As such, it is not possible to now assert that the Veteran did not wish to continue the adjudication of his claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

As to the prostate claim, the RO has yet to issue a statement of the case.  The Board further notes that although the RO characterized the hypertension claim as a new and material evidence claim, it was not previously adjudicated.  As such, the Board has correctly characterized the claim.  The Veteran has not been prejudiced by the previous characterization of the hypertension claim as one for new and material evidence, as the RO also adjudicated the claim as one for service connection in the December 2014 statement of the case.  

The Board notes that in February 2015, the Veteran also filed a notice of disagreement for the claim for service connection for senility.  However, as the rating decision that dealt with that claim was in September 2013, the Veteran's disagreement was received well over a year following the decision on that matter.  That decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The RO has not continued to treat this matter as on appeal.

In January 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence in support of the claims, which has now passed.  In February 2016, the Veteran submitted additional medical evidence in support of his appeal.  See 38 C.F.R. §§ 20.800, 20.1304.  This evidence was accompanied without a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304.  However, in the present case, the additional evidence is essentially duplicative of prior medical evidence of record, generally indicating that the Veteran has been diagnosed with the claimed disorders, without any etiology information.  The evidence does not constitute additional, relevant evidence, and a remand for RO consideration of the evidence is unnecessary.  See 38 C.F.R. §§ 19.37, 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of reopening the claim for service connection for a prostate disorder and service connection for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By way of a September 2011 rating decision, the RO denied service connection for bilateral hearing loss and cataracts, finding no evidence of current disabilities.  

2.  The evidence associated with the claims file since the September 2011 final denial relates to unestablished facts necessary to substantiate the bilateral hearing loss and cataracts claims.  

3.  Cataracts is not shown to be causally or etiologically related to any disease, injury, or incident in service.  

4.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service.  


CONCLUSIONS OF LAW

1.  The September 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  Evidence received since the September 2011 rating decision is new and material; the claims of entitlement to service connection for bilateral hearing loss and cataracts are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  Cataracts were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2015).

4.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

In this decision, the Board reopens the claims for service connection for bilateral hearing loss and cataracts.  In view of the Board's decision to reopen the Veteran's claim, a discussion of VA's duties to notify and assist in regards to those claims is unnecessary.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In the instant service connection case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2013 letter, sent prior to the initial unfavorable decision issued in April 2014, advised the Veteran of the evidence and information necessary to substantiate his claims.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board notes that the AOJ has been unable to locate the Veteran's service treatment records.  In a September 2011 memorandum, the AOJ made a formal determination that efforts to obtain those records had been exhausted.  Furthermore, VA notified the Veteran of that fact in conjunction with his prior claim.  Although the current August 2013 notice letter did not include such information, it did note that his records may not be available and that he could support his claim through alternative means, such as from lay or buddy statements.  Furthermore, in the December 2014 statement of the case, the AOJ specifically informed the Veteran of its inability to obtain such records.  To date, he has not provided any records.  Therefore, the Board finds that VA has satisfied its duty to notify in this regard.

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran has provided private medical records from all the private medical providers that he has reported receiving treatment from.  The Veteran has not indicated that he has received VA treatment.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The RO has not obtained any VA examinations as to the current claims.  The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In the present case, the Veteran has not provided any probative medical evidence supportive of his claim.  Rather, at the January 2016 Board hearing, he specifically indicated that no medical professional had related his claimed disorders to service.  Furthermore, there is sufficient evidence of record to make a determination regarding the claims decided herein.

In January 2016, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

At that time, the undersigned noted the issues on appeal.  Additionally, the Veteran testified regarding the elements necessary to substantiate his claims.  He testified that he was exposed to loud noises during basic training which resulted in bilateral hearing loss; that he was exposed to sunlight which led to cataracts; and that his nervousness in service caused his hypertension.  The undersigned specifically explained to the Veteran that to support his claims he needed to show a current disability, an event, injury or disease of service, and a connection between the two.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.



II. New and Material Evidence Claims

The Veteran contends that he developed bilateral hearing loss from exposure to cannons in service.  He also contends that he developed cataracts from exposure to the sun.  (January 2016 Board hearing).

After determining that service treatment records are unavailable, in a September 2011 rating decision, the RO denied the above claims.  It found, in part, that there was no evidence of file to show that the Veteran currently had a hearing condition or cataracts, or any evidence of such conditions in service.  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable.  Following the September 2011 rating decision, no evidence pertaining to the Veteran's claims was added to the claims file until he filed his current claim in July 2013, over a year later.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The RO received the Veteran's petition to reopen the current claims in July 2013.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.
 
In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 
 
Evidence received since the September 2011 rating decision includes: (i) a July 2013 medical record from Dr. R.J.M. Remandaban showing an impression of sensorineural hearing loss, (ii) a May 2014 medical record from  Dr. W.F. Recuenco for cataracts, and (iii) testimony as to in-service events during the January 2016 Board hearing.  

Upon review of the record, the Board finds that evidence received since the prior, final rating decision is new and material for the claimed bilateral hearing loss and cataracts.  The Veteran has provided new evidence demonstrating current disorders.  As such, the Board finds that service connection claims for bilateral hearing loss and cataracts are reopened.  




III. Cataracts and Hypertension Service Connection Claims

The Board finds that there is no prejudice to the Veteran by an adjudication of his claims on the merits at this juncture.  A review of the record shows that the RO has reopened and adjudicated these claims on the merits.

The Veteran contends that his cataracts developed from sun exposure during basic training.  He further contends his hypertension developed because he was nervous and tired in service.  (January 2016 Board hearing).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, such as for hypertension claims, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran has current diagnoses of hypertension (January 2014 record from Dr. N.C. Zabala and May 2014 record from Dr. J.A. Iligan) and cataracts (May 2014 record from Dr. W.F. Recuenco).  As such the Board must determine whether such current disorders are related directly to service.  

The Veteran's service treatment records are not associated with the claims file, as discussed in the previous section of this decision.

Following the Veteran's April 1949 service separation, the record is silent for decades for any complaints of, or treatment for, hypertension or cataracts.  

As to the claim of service connection for cataracts, the Veteran has not indicated what cataracts symptoms he currently has or claims to have had since service.  Indeed, during his January 2016 Board hearing, he indicated that he did not have severe symptoms following service.  The first diagnosis of cataracts was from May 2014 -over 60 years following his separation from service.  

As to the hypertension claim, an October 2011 Victoriano Luna General Hospital record documented that the Veteran was not a known hypertensive.  The first recorded diagnosis was from Dr. Zabala in January 2014- over 60 years following separation from service.  The record is thus clear that his hypertension did not develop within one year of service; service connection on a presumptive basis is not warranted.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

To the extent that the Veteran may now claim to have had chronic hypertension or to have eye problems (though he has not indicated what symptoms) since his service, the evidence of record does not support such contentions.  The Board notes that as late as October 2011 the Veteran indicated that he did not have a history of hypertension, in complete contrast to the Veteran's current contention that he has had hypertension since 1949.  

Furthermore, as to his general indication of vision problems in service, from sun exposure during basic training (January 2016 Board hearing), the Veteran's Separation Qualification Record indicates that following basic training, the Veteran served as a medical aidman and surgical technician.  The duties he performed at such a time included administering first aid, taking temperature and pulse readings, preparing patients for operations, rendering surgical care, and assisting in administering injections and anesthetics.  Such duties tend to show that the Veteran's eyesight was not diminished.  Indeed, as a matter of general knowledge, the act of taking a person's temperature requires at the very least being able to read the small numbers on a thermometer.  Furthermore, given his medical care duties, the Board would believe that if the Veteran actually had vision problems following basic training, he would have sought some medical treatment for them.  He was in constant contact with medical professionals and receiving medical training.  However, the Veteran has indicated that he had not sought medical treatment until years following service.  

The contemporaneous documentation discussed above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds that such contemporaneous records are more reliable than current assertions of events now decades past.  There is no credible lay evidence that the hypertension or cataracts manifested in service or within one year of the Veteran's discharge from service, and there is no credible lay evidence of continuity of symptomatology.  

Furthermore, there is no competent medical evidence supporting the Veteran's contention that his hypertension developed in service, due to feelings of being nervous or tired, or cataracts due to exposure to sunlight.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed hypertension or cataracts, such questions falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  There is no probative medical opinion evidence connecting either hypertension or cataracts to service.  Additionally, as noted above, the Board has found that the Veteran's reports as to his in-service and shortly after service symptomatology are not credible.

The weight of the probative evidence demonstrates that the Veteran does not have hypertension or cataracts due to service.  As the preponderance of the evidence is against each claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for cataracts and hypertension is not warranted. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for bilateral hearing loss is granted. The appeal is granted to this extent only.

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for cataracts is granted. The appeal is granted to this extent only.

Service connection for cataracts is denied.

Service connection for hypertension is denied.


REMAND

In regards to the Veteran's attempt to reopen a claim of entitlement to service connection for benign prostatic hypertrophy (claimed as prostate enlargement), the AOJ denied that matter in an April 2014 rating decision.  In February 2015, the Veteran provided a notice of disagreement with that denial.  The AOJ has not issued a statement of the case that addresses this issue. Therefore, the Board must remand this issue for issuance of a proper statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the bilateral hearing loss, given the reported in-service noise exposure during basic training, and the Veteran statements of pertinent symptomatology, the Board finds that a remand is necessary to afford the Veteran a VA examination with etiological opinion in order to adjudicate his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should provide the Veteran with a statement of the case regarding the issue of reopening the claim for service connection for benign prostatic hypertrophy (claimed as prostate enlargement).  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

2.   Afford the Veteran a VA examination for bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral hearing loss had its onset during service or is causally or etiologically due to service or (ii) developed within one year of service.  During the January 2016 Board hearing, the Veteran reported being exposed to weapons fire, including canons, during basic training.  The examiner should find the Veteran's report of noise exposure in service credible.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


